Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 9, 2009                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  138392                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman
            Plaintiff-Appellee,                                                                       Diane M. Hathaway,
                                                                                                                        Justices
  v                                                                SC: 138392
                                                                   COA: 278876
                                                                   Washtenaw CC: 2006-000620-FH
  JAMES HOLLAND, JR.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 13, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 9, 2009                        _________________________________________
           0701                                                               Clerk